DETAILED ACTION
This communication is response to the application filed 01/18/2021.Claims 1-21 are pending and presented for examination. A preliminary amendment submitted 01/18/2021 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:  “communication packet” recited in line 5 seems to misspelling of “communication terminal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

	
Regarding claim 11, a computer program causing a computer to function is not considered statutory because computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical things, they are neither computer components nor statutory processes, as they are not acts being performed. Such claimed computer program do not define structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. 
In the instant claim 11, the computer program has to be encoded or embodied in a non-transitory computer readable medium and has to be executed by a computer/processor in order to be statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2008/0117834 to Ohno et al. (hereafter Ohno) in view of US Pub. 2016/0048430 to Bolik et al. (hereafter Bolik).

	Regarding claim 1, Ohno discloses a voice communication terminal (see Ohno, Fig 1 and Fig 3) comprising: 
	a voice packet transmission unit that transmits a voice packet to a distribution server (see Ohno, Fig 1; ¶ 0043: a transmitter terminal 2 for transmitting a voice packet 6, a receiver terminal 3 for receiving a voice packet 7, and a PoC server 1 for transferring the voice packet 6 transmitted from the transmitter terminal 2, to the 
	a notification control unit that notifies a user of being in a wait time from when transmission of the voice packet stops until when voice packet transmission becomes available next (see Ohno, ¶ 0007: it is possible to change the voice-packet transmission interval during communication by performing negotiation between both parties. At that time, the voice-packet transmission may be stopped if necessary; ¶ 0043: The transmitter terminal 2 determines the next transmission interval of the voice packet 6 on the basis of the determination information 8. The receiver terminal 3 notifies the PoC server 1 of determination information 9 which is information for determining a transmission interval of the voice packet 7. The PoC server 1 determines the next transmission interval of the voice packet 7 on the basis of the determination information 9), wherein 
	Ohno does not explicitly disclose the wait time is calculated on a basis of delay time information between the distribution server and a plurality of voice communication terminals.
	However, Bolik discloses the wait time is calculated on a basis of delay time information between the distribution server and a plurality of voice communication terminals (see Bolik, ¶ 0029: the waiting time is determined by upon receiving a first block sequence of the one or more block sequences, determining a transmission time delay for transmitting a block sequence of the one or more block sequences from the 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of the wait time is calculated on a basis of delay time information between the distribution server and a plurality of voice communication terminals as taught by Bolik and incorporate it into the system of Ohno to improve communication system performance (see Bolik, ¶ 0004).

	Regarding claim 9, Ohno in view of Bolik discloses the voice communication terminal according to claim 1, wherein the notification control unit makes notification indicating that it is within the wait time in a visual, auditory, or tactile output mode (see Ohno, ¶ 0005: Call terminals that receive a voice packet, which is a unit of transmission of voice information, convert voice data contained in the voice packet into a voice signal, and output the reproduced voice sound from a loudspeaker; ¶ 0046: The voice output unit 36 outputs, to a loudspeaker, a voice signal obtained by decoding the voice data read out from the received-voice-data storage 38; ¶ 0043).

Claims 2-4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of Bolik and further in view of US Pub. 2018/0227333 to Stone (hereafter Stone).
	
Regarding claim 2, Ohno in view of Bolik discloses the voice communication terminal according to claim 1, but does not explicitly disclose wherein the wait time is calculated on a basis of a first delay time that is a delay time between the voice communication terminal and the distribution server and a second delay time that is a maximum delay time among delay times between a plurality of terminals including the voice communication terminal and the distribution server.
	However, Stone discloses wherein the wait time is calculated on a basis of a first delay time that is a delay time between the voice communication terminal and the distribution server and a second delay time that is a maximum delay time among delay times between a plurality of terminals including the voice communication terminal and the distribution server (see Stone, ¶ 0005: Based on the determination of at least one of the first delay time and the second delay time, a wait period that indicates a length of time to wait for the second indication identifying the first command may be set; ¶ 0031: the user device may determine a wait period based on the delay determined in step 305. The user device may use the wait period to determine the amount of time to wait before determining that the backend device failed to receive a command).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Stone and incorporate it into the system of Ohno to achieve efficient communication (see Stone, ¶ 0003).

	Regarding claim 3, Ohno in view of Bolik and Stone discloses the voice communication terminal according to claim 2, Stone further discloses further 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Stone and incorporate it into the system of Ohno to achieve efficient communication (see Stone, ¶ 0003).

	Regarding claim 4, Ohno in view of Bolik and Stone discloses the voice communication terminal according to claim 3, but does not explicitly disclose wherein the wait time calculation unit includes at least a time twice as long as the first delay time and a time twice as long as the second delay time in the wait time.
However, since Stone discloses calculating the wait time based on the first delay time and the second delay time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign a time twice as long as the first delay time and a time twice as long as the second delay time in the wait time based on user design preference to assign desired time as the waiting time. One of 

	Regarding claim 10, it is rejected for the same reasons as set forth in claims 1 and 2. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claims 1 and 2.

	Regarding claim 11, it is rejected for the same reasons as set forth in claims 1 and 2. Although phrased as a program claim, the claim is nevertheless simple repetitions of the subject matter of claims 1 and 2.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of Bolik and Stone and further in view of US Pub. 2008/0131076 to Hashimoto (hereafter Hashimoto).

	Regarding claim 5, Ohno in view of Bolik and Stone discloses the voice communication terminal according to claim 2, but does not explicitly disclose further comprising: a delay time update unit that periodically updates the first delay time and the second delay time.
	However, Hashimoto discloses a delay time update unit that periodically updates the first delay time and the second delay time (see Hashimoto, ¶ 0013: The first delay amount specification module sets the updated first additional delay amount in the first delay processor, while giving an instruction to the second delay amount 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Hashimoto and incorporate it into the system of Ohno to reduce timing difference between terminals (see Hashimoto, ¶ 0010).

	Regarding claim 6, Ohno in view of Bolik, Stone and Hashimoto discloses the voice communication terminal according to claim 5, Hashimoto disclose wherein the delay time update unit periodically updates the first delay time and the second delay time on a basis of time information from the distribution server (see Hashimoto, ¶ 0013: The first delay amount specification module sets the updated first additional delay amount in the first delay processor, while giving an instruction to the second delay amount specification module to set the updated second additional delay amount in the 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Hashimoto and incorporate it into the system of Ohno to reduce timing difference between terminals (see Hashimoto, ¶ 0010).

	Regarding claim 7, Ohno in view of Bolik and Stone discloses the voice communication terminal according to claim 2, further comprising: a packet reception unit that receives a voice packet from the distribution server (see Ohno, ¶ 0043: a transmitter terminal 2 for transmitting a voice packet 6, a receiver terminal 3 for receiving a voice packet 7, and a PoC server 1 for transferring the voice packet 6 transmitted from the transmitter terminal 2, to the receiver terminal 3); and 

	However, Hashimoto discloses a reproduction control unit that delays reproduction of audio data included in the received voice packet by a reproduction delay time obtained on a basis of the first delay time and the second delay time (see Hashimoto, ¶ 0011: The first reproducer has: a first delay processor that delays a reproduction timing of the first content information supplied to the first reproducer; and a first delay amount specification module that specifies a delay amount for the first delay processor and sets the specified delay amount in the first delay processor. The second reproducer has: a second delay processor that delays a reproduction timing of the second content information supplied to the second reproducer; and a second delay amount specification module that specifies a delay amount for the second delay processor and sets the specified delay amount in the second delay processor; ¶ 0018: the user's manual adjustment of the first reproduction delay amount and the second reproduction delay amount, the first delay amount specification module updates the first additional delay amount and the second additional delay amount based on the adjustment delay amount notified by the adjustment delay amount input module).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Hashimoto and incorporate it into the system of Ohno to reduce timing difference between terminals (see Hashimoto, ¶ 0010).

Regarding claim 8, Ohno in view of Bolik, Stone and Hashimoto discloses the voice communication terminal according to claim 7, Hashimoto further discloses further comprising: a reproduction delay time calculation unit that calculates the reproduction delay time on a basis of the first delay time and the second delay time (see Hashimoto, ¶ 0039 and ¶ 0040).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Hashimoto and incorporate it into the system of Ohno to reduce timing difference between terminals (see Hashimoto, ¶ 0010).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2008/0117834 to Ohno et al. (hereafter Ohno) in view of US Pub. 2018/0234814 to TANAKA (hereafter Tanaka).

	Regarding claim 12, Ohno discloses a distribution server comprising: 
	a voice packet processing unit that receives a voice packet from a voice communication terminal among a plurality of voice communication terminals and distributes the voice packet to the other voice communication terminals among the plurality of voice communication terminals (see Ohno, Fig 1; ¶ 0043: a transmitter terminal 2 for transmitting a voice packet 6, a receiver terminal 3 for receiving a voice packet 7, and a PoC server 1 for transferring the voice packet 6 transmitted from the transmitter terminal 2, to the receiver terminal 3; the transmitter terminal 2 transmits the voice packet 6 to the PoC server 1. The PoC server 1 converts the received voice 
	Ohno does not explicitly disclose a delay information processing unit that receives delay time information between the plurality of voice communication terminals and the distribution server and transmits maximum delay time information to the plurality of voice communication terminals.
	However, Tanaka discloses a delay information processing unit that receives delay time information between the plurality of voice communication terminals and the distribution server and transmits maximum delay time information to the plurality of voice communication terminals (see Tanaka, ¶ 0034: The called side calculates the transmission delay time Td by subtracting the transmission time T1 from the current time. The called side transmits the transmission delay time Td. The relay server 14 receives the transmission delay time Td. Further, the relay server 14 selects the maximum transmission delay time Tdmax from the transmission delay time Td received from each of the second terminal device 10b through the fourth terminal device 10d. The relay server 14 transmits the maximum transmission delay time Tdmax. The calling side receives the maximum transmission delay time Tdmax as a response. The acquisition unit 50 of the first terminal device 10a acquires the maximum transmission delay time Tdmax received. Reference is made back to FIG. 1. The acquisition unit 50 causes the storage unit 44 to store the maximum transmission delay time).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as 

	Regarding claim 13, Ohno in view of Tanaka discloses the distribution server according to claim 12, Tanaka discloses wherein the delay information processing unit transmits the maximum delay time information to the plurality of voice communication terminals (see Tanaka, ¶ 0043) but does not explicitly disclose transmits the maximum delay time information using a synchronous packet or a voice packet.
	However, since Ohno discloses transmitting of voice packets between the terminals and server, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the maximum delay using synchronous packet or voice packet based on user design preference to achieve efficient voice communication in the communication system.

	Regarding claim 14, it is rejected for the same reasons as set forth in claim 12. Although phrased as a method claim, the claim is nevertheless simper repetitions of the subject matter of claim 12.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of Tanaka and further in view of Hashimoto.

	Regarding claim 15, Ohno in view of Tanaka discloses the information processing method for a voice communication terminal according to claim 14, the 
	However, Hashimoto further discloses calculating the reproduction delay time on a basis of the first delay time and the second delay time (see Hashimoto, ¶ 0039 and ¶ 0040).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Hashimoto and incorporate it into the system of Ohno to reduce timing difference between terminals (see Hashimoto, ¶ 0010).

	Regarding claim 16, Ohno in view of Tanaka and Hashimoto discloses the information processing method for a voice communication terminal according to claim 15, but does not explicitly discloses wherein the reproduction delay time is calculated by subtracting the first delay time from the second delay time.
	However, since Hashimoto discloses the reproduction delay time is calculated based on the first delay time from the second delay time (see Hashimoto, ¶ 0039 and ¶ 0040), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subtract the first delay from the second delay time to calculate reproduction delay time based on user design preference estimating accurate delay time.

	Regarding claim 17, Ohno in view of Tanaka discloses the information processing method for a voice communication terminal according to claim 14, but does 
	However, Hashimoto discloses periodically updating the first delay time and the second delay time (see Hashimoto, ¶ 0013: The first delay amount specification module sets the updated first additional delay amount in the first delay processor, while giving an instruction to the second delay amount specification module to set the updated second additional delay amount in the second delay processor. The second delay amount specification module receives the instruction and sets the updated second additional delay amount included in the received instruction in the second delay processor; ¶ 0018: In the user's manual adjustment of the first reproduction delay amount and the second reproduction delay amount, the first delay amount specification module updates the first additional delay amount and the second additional delay amount based on the adjustment delay amount notified by the adjustment delay amount input module. The first delay amount specification module sets the updated first additional delay amount in the first delay processor, while giving an instruction to the second delay amount specification module to set the updated second additional delay amount in the second delay processor).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Hashimoto and incorporate it into the system of Ohno to reduce timing difference between terminals (see Hashimoto, ¶ 0010).

	Regarding claim 18, Ohno in view of Tanaka and Hashimoto discloses information processing method for a voice communication terminal according to claim 17, Ohno does not explicitly wherein the first delay time and the second delay time are periodically updated on a basis of time information from the distribution server.
	However, Hashimoto discloses wherein the first delay time and the second delay time are periodically updated on a basis of time information from the distribution server (see Hashimoto, ¶ 0013: The first delay amount specification module sets the updated first additional delay amount in the first delay processor, while giving an instruction to the second delay amount specification module to set the updated second additional delay amount in the second delay processor. The second delay amount specification module receives the instruction and sets the updated second additional delay amount included in the received instruction in the second delay processor; ¶ 0018: In the user's manual adjustment of the first reproduction delay amount and the second reproduction delay amount, the first delay amount specification module updates the first additional delay amount and the second additional delay amount based on the adjustment delay amount notified by the adjustment delay amount input module. The first delay amount specification module sets the updated first additional delay amount in the first delay processor, while giving an instruction to the second delay amount specification module to set the updated second additional delay amount in the second delay processor).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2008/0117834 to Ohno et al. (hereafter Ohno) in view of US Pub. 2018/0176987 to ODA et al. (hereafter Oda).

	Regarding claim 19, Ohno discloses an information processing method for a distribution server (see Ohno, Fig 1), the method comprising: 
	receiving a voice packet from a voice communication terminal and transmitting the voice packet to another voice communication packet (see Ohno, ¶ 0043: a transmitter terminal 2 for transmitting a voice packet 6, a receiver terminal 3 for receiving a voice packet 7, and a PoC server 1 for transferring the voice packet 6 transmitted from the transmitter terminal 2, to the receiver terminal 3. The transmitter terminal 2 transmits a talk-right request 4 to the PoC server 1. The PoC server 1 determines grant of a talk right (floor, right of speaking, voice), and notifies the transmitter terminal 2 and the receiver terminal 3 of talk-right information 5. The transmitter terminal 2 transmits the voice packet 6 to the PoC server 1. The PoC server 1 converts the received voice packet 6 into the voice packet 7, and transmits the voice packet 7 to the receiver terminal 3); and 
	in a state of receiving voice packets from a plurality of voice communication terminals in a temporally overlapped manner, performing control to select a voice packet from one voice communication terminal and distributing the voice 
	Ohno does not explicitly disclose in a state of receiving voice packets from a plurality of voice communication terminals in a temporally overlapped manner. However, Oda discloses in a state of receiving voice packets from a plurality of voice communication terminals in a temporally overlapped manner, performing control to select a voice packet from one voice communication terminal and distributing the voice packet to another voice communication terminal (see Oda, ¶ 0014: one or a plurality of servers connected to a second network having an address space at least partially overlapped with that of the first network; and the gateway device operating in a slave mode with respect to the first network and in a master mode with respect to the second network. One of the servers of the first network is set as a first master server, while the other server of the first network is set as a first slave server, and the server of the second network is set as a second slave server. The first master server integrates all the voice signals received by the first slave servers and delivers this voice signal to the first slave servers and the gateway device by using a communication packet. The first slave server transmits the voice signal received from the subordinate communication terminal to the first master server using the communication packet and transmits the voice signal received from the first master server to the subordinate communication terminals except for the communication terminal. The second slave server transmits the voice signal received from the subordinate communication terminal to the gateway 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Oda and incorporate it into the system of Ohno to achieve improved voice communication system (see Oda, ¶ 0005).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2008/0117834 to Ohno et al. (hereafter Ohno) in view of US Pub. 2018/0176987 to ODA et al. (hereafter Oda) and further in view of US Pub. 2006/0093330 to Shimozawa et al. (hereafter Shimozawa).

	Regarding claim 20, Ohno in view of Oda discloses the information processing method for a distribution server according to claim 19, but does not explicitly disclose wherein at a time of selecting the voice packet from the one voice communication terminal, a voice packet from a voice communication terminal whose voice packet has been received at the earliest among the plurality of voice communication terminals is selected.
	However, Shimozawa discloses wherein at a time of selecting the voice packet from the one voice communication terminal, a voice packet from a voice communication terminal whose voice packet has been received at the earliest among the plurality of voice communication terminals is selected (see Shimozawa, ¶ 0032: a 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching a taught by Shimozawa and incorporate it into the system of Ohno for efficient audio control in the communication system (see Shimozawa, ¶ 0028).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2008/0117834 to Ohno et al. (hereafter Ohno) in view of US Pub. 2018/0176987 to ODA et al. (hereafter Oda) and further in view of US Pub. 2018/0234814 to TANAKA (hereafter Tanaka).

	Regarding claim 21, Ohno in view of Oda discloses the information processing method for a distribution server according to claim 19, but does not explicitly disclose wherein at a time of selecting the voice packet from the one voice communication terminal, a voice packet from a voice communication terminal having a maximum delay time with the distribution server among the plurality of voice communication terminals is selected.
	However, Tanaka discloses wherein at a time of selecting the voice packet from the one voice communication terminal, a voice packet from a voice communication terminal having a maximum delay time with the distribution server among the plurality of 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Tanaka and incorporate it into the system of Ohno to achieve a reliable transmission of speech data (see Tanaka, ¶ 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2015/0256988 to Wen et al. discloses method, terminal, server, and system for audio signal transmission.
US Pub. 2008/0160980 to Harris et al. method and apparatus for determining a group call wait time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464